DISSENTING OPINION.
VALLIANT, C. J.
This case and its companion case have been disposed of on the theory that the merits could not be inquired into because the evidence taken before the referee is not preserved in’ the record before us, and because it is not assigned for error in the motions for new trials that the court erred in overruling the exceptions to the referee’s report. In so ruling this court, in my opinion, has overlooked a very important fact; that is, that on the face of the record before us the facts, as found by the referee, are admitted by both parties to be true, and *368therefore, it is only a question of law whether the right judgment has been applied to those facts.
This is not like the cases referred to in the majority opinion which holds that in an equity case, where the appellant complains that the facts found by the chancellor do not justify the judgment rendered, it is incumbent on the appellant to bring up all the evidence in the case, because although the facts found by the chancellor might not justify the judgment, yet there may be other facts in the case, which the evidence would disclose, that would justify it; therefore the respondent is entitled to have all the evidence brought up and considered by this court before the judgment of the trial court is reversed.
But here we have a case in which both sides agree that the findings of facts by the referee are correct and that the only question is as to his conclusions of the law applicable to those facts. It is the same in effect as if the case were submitted for judgment on an agreed statement of facts, or on a special verdict. The referee’s report is before us containing all the facts and there is an affirmative admission in both eases that the findings aré correct and the only complaint is that the law has been misapplied. The case was referred to the referee to try all the issues and find the facts and report his findings to the court together with the evidence. It is necessary that the evidence should be submitted to the trial court along with the report to enable it to judge as to the correctness of the findings, and if either party is dissatisfied with the rulings of the trial court as to those findings, he may appeal, and if it is an equity ease he may bring up the evidence and let the appellate court decide whether the evidence justifies the findings, but when both sides agree that the findings are correct, it leaves nothing for the appellate court to decide except a question of law.
*369It is argued for the Maplegreen Company that the admission of the correctness of the findings of the referee is applicable to the appeal of that, party, but not to the appeal of the other. That, in my judgment, is a very slender technicality, even if it were correct in fact, but I do not think it is correct in fact. We are not dealing with two cases, but with cross-appeals in one case, and to apply the admission to one and refuse to apply it to the other, and so refuse to look into the merits' of the case, seems to me to be a sacrifice of the merits to a mere technicality.